DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 July 2021 has been entered.
Status of Claims
This is a non-final office action in response to the request for continued examination filed on 23 July 2021.  Claims 1, 7, and 14 have been amended.  Claims 1 through 18 are pending and have been examined.
Response to Amendment
Applicant’s amendment to claims 1, 7, and 14 has been entered. 
Applicant’s amendment to claims 1, 7, and 14 is sufficient to overcome the 35 U.S.C. 101 rejection.  Therefore, the rejection is respectfully withdrawn. 
Applicant’s amendment to claims 1, 7, and 14 is insufficient to overcome the 35 U.S.C. 103 rejection.  The rejection is updated and detailed below, as necessitated by amendment. 
Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 101 rejection are persuasive.  Specifically, at page 14 of the response to the final office action, Applicant asserts that the recited claim limitations overcome problems specifically arising in the realm of backup data storage and that the embodiments as claimed are necessarily rooted in computer technology.  Examiner agrees with Applicant’s position. The claims, as amended, are eligible under Step 2A Prong Two because the installation and migration steps use a specific computing resource to perform specific steps for executing data migration that provides significantly more than the abstract idea of moving data from one storage source to another based solely on human decision making.  Therefore, the 35 U.S.C. 101 rejection is respectfully withdrawn. 
Regarding the 35 U.S.C. 103 rejection Applicant asserts that the cited prior art fail to explicitly disclose the recited portion of claim 1 directed to “historical activity data about actual past backups stored to on premise storage and restored from the on premise storage to clients of an on premise data protection backup application is retrieved and backtested against the cloud storage providers.”  The rejection detailed below has been updated in light of the claim amendment such that Applicant’s arguments are moot because they do not apply to the combination of references used in the current rejection detailed below.  However, with regard to the distinction over the prior art related to migration between external could infrastructure service providers versus “past backups having been performed by the on premise data protection backup application and stored in on premise backup storage,” Examiner directs Applicant to the Specification at paragraph [0092] that teaches away from the argument presented.  The Specification at paragraph [0092] states: “A cloud description file provides for a universal description or template of any available cloud storage including on premise cloud storage providers and off premise cloud storage providers.” Examiner notes that an “on premise cloud service provider” is inherently remote, therefore under the broadest reasonable interpretation of the claim language, in light of the specification, the cited portions of Modh et al. read on the disputed claim language.  Further, the claims as drafted do not recite claim language that ties the source of the backup data to the function of the claim limitation, therefore because the process steps/functions of retrieving historical activity data, receiving a plurality of description files, generating a plurality of cost figures, receiving a user selection of a particular cloud service provider, installing a migration module, and migrating the backups to the cloud storage provider do not depend on whether the data protection backup application is installed “on premise” or in the cloud, therefore this limitation is given less patentable weight and the cited references discloses the claim limitations.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 7, and 9 through 18 are rejected under 35 U.S.C. 103 as being unpatentable over Modh et al. (US 2014/0280848), in view of Dwarampudi et al. (US 2020/0183794), and in further view of Stella et al. (US 2015/0363851).
Regarding Amended Claim 1, Modh et al. discloses a method comprising: retrieving, by a cloud backup utility, historical activity data stored by a data protection advisor, (Managed Services refers to services such as backup administration, remote system administration, application management, security services, etc. that are enabled by managed service providers for any Cloud services. … A computer-implemented method comprises performing brokering of cloud services offered by a plurality of cloud service providers on behalf of a plurality of cloud service consumers.  Modh et al. [para. 0007-0008, 0015, 0025]. … Advantageously, the CSB platform 202 offers numerous capabilities for allowing a cloud service consumer 210 to enable its cloud service users to implement (e.g., design, order, provision and control) cloud services across public, private and hybrid clouds. … metadata-driven configuration options enable dynamic UI for provider capabilities (e.g., memory, cpu, storage, A cloud performance data mart engine 274 of the CSB platform 202 is configured to automatically aggregate and correlate metrics for cloud service criteria such as, for example, demand, capacity, utilization, performance, cost, and risk … Using a suitable performance data model, the system can scale to support thousands of resources with historical data and deliver instant reporting.  Modh et al. [para. 0107]);
While Modh et al. discloses the historical activity data comprising metadata about past backups and restorations that were monitored by the data protection advisor for a user of the data protection advisor, and the backups having been performed by a data protection backup application and the past restorations having been retrieved from the backup storage (Cloud services can be broadly divided into four categories: Infrastructure-as-a-Service (IaaS), Platform-as-a-Service (PaaS), Software-as-a-Service (SaaS), and Managed Services. … the CSB platform serves as a governance center driven by business, supported by enterprise IT and cloud providers.  Modh et al. [para. 0007-0010, 0014; Fig. 1]. … the CSB platform 202 serves as a single interface through … which the cloud service consumers can design, order, provision, and manage not just cloud services but also traditional IT services have been provided to them in the past.  Modh et al. [para. 0071]. … Examples of such cloud services integration functionalities include, but are not limited to, … adapters map to a common model for provisioning changes and asset discovery; metadata-driven configuration options.  Modh et al. [para. 0095]. … Using a suitable performance data model, the system can scale to support thousands of resources with historical data.  Modh et al. [para. 0107, 0150]), Modh et al. fails to explicitly disclose the past backups having been performed by the on premise data protection backup application and stored in on premise backup storage, and the past restorations having been retrieved from the on premise backup storage and restored to clients of the on premise data protection backup application.  Dwarampudi et al. discloses this limitation. (FIG. 1A shows one such information management system 100 (or “system 100”), which generally includes combinations of hardware and software configured to protect and manage data and metadata that are generated and used by computing devices in system 100. Dwarampudi et al. [para. 0037-0038; Fig. 1A, 1E-1H]. … In some embodiments, computing devices can include one or more virtual machine(s) running on a physical host computing device (or “host machine”) operated by the organization. …Likewise secondary storage devices 108 (e.g., a third-party provided cloud storage environment) may not be part of system 100. As an example, “information management system” or “storage management system” may sometimes refer to one or more of the following components, which will be described in further detail below: storage manager, data agent, and media agent.  Dwarampudi et al. [para. 0072-0075]. …  Metadata generally includes information about data objects and/or characteristics associated with the data objects. For simplicity herein, it is to be understood that, unless expressly stated otherwise, any reference to primary data 112 generally also includes its associated metadata, but references to metadata generally do not include the primary data. Dwarampudi et al. [para. 0083, 0097-0098, 0129]. … Data movement operations are generally storage operations that involve the copying or migration of data between different locations in system 100.  Dwarampudi et al. [para. 0135-0137, 0154]. … data received from a cell may be used in conjunction with hardware-related information and other information about system elements to determine the cost of storage and/or the availability of particular data.  Information management policies 148 can additionally specify or depend on historical or current criteria that may be used to determine which rules to apply to a particular data object, system component, or information management operation.  Dwarampudi et al. [para. 0226-0236]. … Restore results 546 comprise information collected by storage manager 340 in prior restore operations that occurred in the data storage management system managed by storage manager 340. Dwarampudi et al. [para. 0309-0311]).  It would have been obvious to one of ordinary skill in the art of data storage management before the effective filing date of the claimed invention to modify the retrieving step of Modh et al. to include on premise data protection applications and storage as taught by Dwarampudi et al. for protecting and leveraging data. Dwarampudi et al. [para. 0037].
receiving a plurality of description files corresponding to a plurality of cloud storage providers, each description file comprising a name of a respective cloud storage provider, a catalog listing a plurality of cloud service options offered by the respective cloud storage provider, and pricing and descriptive information for the plurality of cloud service options; (With regard to designing cloud solutions, a CSB platform configured in accordance with an embodiment of the present invention allows a cloud service consumer to compare and highlight key differences and features of multiple provider offerings. … CSB platform portal configured in accordance with embodiments of the present invention offers wizard-based tools for screening applications for cloud deployment, identifying target cloud infrastructures, estimating capacity required on the cloud, comparing provider prices side-by-side
mapping the historical activity data to the plurality of cloud service options offered by each of the plurality of cloud storage providers; (A design solution selector 422 of the Tab Link section 412 links to an application solution designer view of the Applications tab 406 for enabling a user (i.e., cloud service user) to plan cloud resource scenarios by creating one or more applications (i.e., use specific cloud resource configurations) and mapping the one or more applications to different virtual data centers to compare and choose a desired cloud service solution (i.e., cloud service provider offering(s)).  Modh et al. [para. 0124, 0164-0169]);
backtesting each of the plurality of cloud storage providers by generating a plurality of cost figures associated with the plurality of cloud storage providers based on the mapping, each cost figure representing a cost that would have been charged to the user, based on the historical activity data, by the respective cloud storage provider for storing the backups and accessing the backups for the restorations; (FIG. 3B shows a resource solution center 221. The resource solution center 221 serves as a single point (e.g., one-stop) source for all of virtual resource service needs of a user of the CSB platform 202, in FIG. 3A. The resource solution center 221 correlates service catalog line items to an available cloud service selection (i.e., a resource context). Through the resource solution center 221, a user can identify and add infrastructure services such as, for example, shared storage and backup services. … a cloud services catalog provides a service abstraction that can map to one or more provider services/line items. Additionally, attributes that are specific to cloud service consumers such as, for example, pricing rules, security, and access constraints can be defined in the same catalog.  Modh et al. [para. 0075-0082, 0164-0169; Fig. 3A-3B]. …Cost Apportioning in the context of embodiments of the present invention refers to apportioning individual bill items of a CSB bill to different cloud service entities (e.g., VM, VDC, etc) to find the true cost of a resource within an enterprise.  Modh et al. [para. 0143-0147, 0159-0161, 0171; Fig. 16-17, 24-25]);
Modh et al. fails to explicitly disclose generating a rating of the plurality of cloud storage providers using the associated cost figures.  Stella et al. discloses this limitation. (In an implementation, the system may actively collect performance data for various cloud services. The system may also collect metadata associated with customer environments to customize purchase strategies that suit a given customer's needs and/or computational environment. The system may generate one or more purchase strategies that are based on real-time and updated information in price and performance database (as well as historical information) to thereby account for historical and current cloud market conditions.  Stella et al. [para. 0007-0010; Fig. 1-4]. …  As previously described, each cloud service may be associated with various cloud attributes. For example, a given cloud service may be associated with a price, a performance, a time that the offered cloud service will be executed, and/or other cloud attribute. Purchase agent 138 may rank the sets of one or more cloud services with respect to one another based on their respective cloud attributes. In an implementation, purchase agent 138 may provide the highest ranking set
displaying, in a user interface, the names of the plurality of cloud storage providers from the plurality of description files, and the rating to allow the user to select a particular cloud storage provider to which the backups are to be migrated. (A sourcing selection 440 (FIG. 7) of the VDC tab 404 takes the user to a sourcing section 441 of the VDC tab 404 for allowing the user to compare cloud provider packages (i.e., VDC package offerings) at a Provider Offering screen 442 (FIG. 8A).  Modh et al. [para. 0126-0130; Fig. 7, 8A-8B, 9]);
receiving, from the user, a selection of the particular cloud storage provider; (A step 502 is performed for selecting the Add VDC button 464 of the VDC tab 404 (FIG. 7) for causing the Virtual Data Center Portfolio Pop-up screen 466 (FIG. 10) to be displayed. Modh et al. [para. 0132]. … If the cloud service provider for the VDC is known, a step 510 is performed for enabling the user to select the provider at the provider entry box 472 of the Virtual Data Center Portfolio Pop-up screen 466 (FIG. 10). Modh et al. [para. 0133, 0165]); 
 Modh et al. and Stella et al. combined fail to explicitly recite installing, at the customer site of the on premise data protection backup application, a migration module, specific to the particular cloud storage provider that was selected; and migrating, via the migration module, the backups to the particular cloud storage provider. Dwarampudi et al. discloses this limitation. (A computing device that has a data agent 142 installed and operating on it is generally referred to as a “client computing device”… A “client” is a logical component of information management system 100, which may represent a logical grouping of one or more data agents installed on a client computing device 102. Storage manager 140 recognizes a client as a component of system 100, and in some embodiments, may automatically create a client component the first time a data agent 142 is installed on a client computing device 102. data agent 142 may take part in copying, archiving, migrating, and/or replicating of certain primary data 112 stored in the primary storage device(s) 104. Data agent 142 may receive control information from storage manager 140, such as commands to transfer copies of data objects and/or metadata to one or more media agents 144…  Data agent 142 also may receive instructions from storage manager 140 to restore (or assist in restoring) a secondary copy 116 from secondary storage device 108 to primary storage 104, such that the restored data may be properly accessed by application 110 in a suitable format as though it were primary data 112. … Each data agent 142 may be specialized for a particular application 110. Dwarampudi et al. [para. 0135-0137]. … Data movement operations are generally storage operations that involve the copying or migration of data between different locations in system 100. For example, data movement operations can include operations in which stored data is copied, migrated, or otherwise transferred from one or more first storage devices to one or more second storage devices. Dwarampudi et al. [para. 0154]. … a storage manager (not shown) or other appropriate component may determine that it is appropriate to add an additional node to control tier 231, and perform some or all of the following: (i) assess the capabilities of a newly added or otherwise available computing device as satisfying a minimum criteria … (iii) install appropriate media agent software on the computing device and configure the computing device according to a pre-determined template. Dwarampudi et al. [para. 0285]).  It would have been obvious to one of ordinary sill in the art of cloud migration of data before the effective filing date of the claimed invention to modify the implementation steps of Modh et al. and Stella et al. combined to include the migration module installation, and migration steps of Dwarampudi et al. in order  reliable, cost-effective ways to protect the information stored on their computer networks while minimizing impact on productivity.  Dwarampudi et al.[para. 0003].
Regarding Claim 2, Modh et al., Dwarampudi et al., and Stella et al. combined disclose a method further comprising: receiving a first description file corresponding to a first cloud storage provider, the first description file comprising a first unit price charged by the first cloud storage provider for data storage; receiving a second description file corresponding to a second cloud storage provider, different from the first cloud storage provider, the second description file comprising a second unit price charged by the second cloud storage provider for the data storage;    (An underlying component of the cloud services planning wizard is a metric parameter referred to as a Capacity Unit (CU), which is central to enabling precise cloud service comparative capabilities for measuring, comparing, metering and enforcing quality, performance and cost standards across cloud vendors for different cloud services.  Modh et al. [para. 0081-0084; Fig. 9]. … A step 520 is performed for enabling the user to enter provider-specific information. Examples of provider-specific information include, but is not limited to, information related to capacity being charged based on reserved capacity, supporting bursting at additional cost based on the bursting amount needed; information related to a number of resources that can be created and their actual utilization counts toward reserved capacity; information related to resources being charged based on hourly metering of the allocated capacity turned on; information related to each resource being allocated and turned on being charged independently. Modh et al. [para. 0135-0139]);
obtaining, from the historical activity data, a size of backup data stored during a period covered by the historical activity data; (The IT Architecture page provides a composite (e.g., 
multiplying, based on the mapping, the size by the first unit price to determine a first cost that would have been charged by the first cloud storage provider for storing the backup data; multiplying, based on the mapping, the size by the second unit price to determine a second cost that would have been charged by the second cloud storage provider for storing the backup data; comparing the first and second costs; (The CU is a generic unit of IT capacity that is a function of multiple factors such as, for example, processor speed, random access memory, storage, and bandwidth. In one specific implementation, 1 CU=the capacity to compute at a speed of 2.4 GHz with random access memory of 4 GB and local storage of 100 GB through 1 Mbps of bandwidth. It should be noted that the CU value scales differently with respect to each factor and its value intends to represent the effective realization of the individual capacity components.  Modh et al. [para. 0081-0082]);
Modh et al. fails to explicitly disclose assigning a first score to the first cloud storage provider, and a second score to the second cloud storage provider based on the comparison; and ranking the first and second cloud storage providers according to the first and second scores.  Stella et al. discloses these limitations. (As previously described, each cloud service may be associated with various cloud attributes. For example, a given cloud service may be associated with a price, a performance, a time that the offered cloud service will be executed, and/or other cloud attribute. Purchase agent 138 may rank the sets of one or more cloud services with respect to one another based on their respective cloud attributes.  Stella et al. [para. 0074-0077, 0101]).  It would have been obvious to one of ordinary skill in the art of cloud service brokerage tools to modify the process of Modh et al. and Dwarampudi et al. combined to include the ranking steps of Stella et al. in order to help a customer to make purchase decisions based on the customer's unique requirements.  Stella et al. [para. 0004].
Regarding Claim 3, Modh et al., Dwarampudi et al., and Stella et al. combined disclose a method further comprising: receiving a first description file corresponding to a first cloud storage provider, the first description file comprising a first unit price charged by the first cloud storage provider for data operations; receiving a second description file corresponding to a second cloud storage provider, different from the first cloud storage provider, the second description file comprising a second unit price charged by the second cloud storage provider for the data operations; (Modh et al. [para. 0081-0084, 0135-0139; Fig. 9]);
obtaining, from the historical activity data, a count of the data operations that occurred during a period covered by the historical activity data; (Modh et al. [para. 0143-0147, 0159-0161, 0171; Fig. 16-17, 24-25]);
multiplying, based on the mapping, the count of the data operations by the first unit price to determine a first cost that would have been charged by the first cloud storage provider for the data operations that occurred during the period; multiplying, based on the mapping, the count of the data operations by the second unit price to determine a second cost that would have been charged by the second cloud storage provider for the data operations that occurred during the period; (Modh et al. [para. 0075-0082, 0164-0169; Fig. 3A-3B]);
comparing the first and second costs; (a CSB platform configured in accordance with an embodiment of the present invention allows a cloud service consumer to compare and highlight key differences and features of multiple provider offerings.  Modh et al. [para. 0017-0021; Fig. 9]);
Modh et al. and Dwarampudi et al. combined fail to explicitly disclose assigning a first score to the first cloud storage provider, and a second score to the second cloud storage provider based on the comparison; and ranking the first and second cloud storage providers according to the first and second scores. Stella et al. discloses these limitations.  (As previously described, each cloud service may be associated with various cloud attributes. For example, a given cloud service may be associated with a price, a performance, a time that the offered cloud service will be executed, and/or other cloud attribute. Purchase agent 138 may rank the sets of one or more cloud services with respect to one another based on their respective cloud attributes.  Stella et al. [para. 0074-0077]).  It would have been obvious to one of ordinary skill in the art of cloud service brokerage tools to modify the process of Modh et al. and Dwarampudi et al. combined to include the ranking steps of Stella et al. in order to help a 
Regarding Claim 4, although Modh et al. discloses receiving description files relating to services of each service provider (Modh et al. [para. 0081-0084, 0135-0139; Fig. 9]), Modh et al. and Dwarampudi et al. combined fail to explicitly disclose applying a range to the data.  Stella et al. discloses a method wherein a first description file corresponding to a first cloud storage provider comprises a first unit price charged by the first cloud storage provider for storing an amount of data falling within a first range, and a second unit price charged by the first cloud storage provider for storing an amount of data falling within a second range, different from the first range, and the mapping comprises: (In an operation 406, a pattern of spot price stability may be identified based on the pattern of spot prices. … Spot price stability refers to a period of time in which a spot price does not go below a lower bound spot price and does not rise above an upper bound spot price.  Stella et al. [para. 0114-0120; Fig. 4-5]). It would have been obvious to one of ordinary skill in the art of cloud service brokerage tools to modify the process of Modh et al. and Dwarampudi et al. to include a step for applying a range limitation to the data as taught by Stella et al. in order to help a customer to make purchase decisions based on the customer's unique requirements.  Stella et al. [para. 0004].
obtaining, from the historical activity data, a size of backup data stored during a period covered by the historical activity data; (Modh et al. [para. 0143-0147, 0159-0161, 0171; Fig. 16-17, 24-25]);
determining whether the size of the backup data falls within the first range or the second range; when the size of the backup data falls within the first range, mapping the size of 
Regarding Claim 5, Modh et al., Dwarampudi et al., and Stella et al. combined disclose a method further comprising: prompting the user to select a future time period. (FIG. 20 shows a VDC capacity cost trends dashboard 604 configured in accordance with an embodiment of the present invention. A similar dashboard can be provided for presenting the same information for applications. As can be seen, for a particular VDC as specified in analysis content selection field(s) 608 and time period as specified in analysis time period field(s) 609.  Modh et al. [para. 0156-0157; Fig. 20-21]);
 reviewing the historical activity data and data retention durations for the backups (Modh et al. [para. 0143-0147, 0159-0161, 0171; Fig. 16-17, 24-25]) to estimate a size of backup data to be stored during the future time period; (Cloud adoption scenarios can be simulated using prediction analytics for business applications and infrastructure resource needs. Demand, capacity, cost (TCO) and ROI baselines can be forecasted and established for each cloud solution and the internal and/or external cloud service platforms being used. Modh et al. [para. 0078, 0089]);
consulting a first description file comprising a first unit price charged by a first cloud storage provider for data storage (Modh et al. [para. 0081-0084, 0135-0139; Fig. 9]); 
and multiplying the estimated size of the backup data by the first unit price to forecast a cost to be charged by the first cloud storage provider. (Accordingly, a skilled person will appreciate that benefits of the design module 220 include, but are not limited to, accurately simulating and predicting cloud capacity and cost for a given application demand profile.  Modh et al. [para. 0078]).
Regarding Claim 6, Modh et al. fails to explicitly disclose a method further comprising: prompting the user to assign weights to a plurality of characteristics associated with the plurality of cloud storage providers, each weight indicating a degree of importance of a characteristic to the user relative to other characteristics; and performing weighted average calculations with the assigned weights to generate the rating.  Stella et al. discloses these limitations. (As previously described, each cloud service may be associated with various cloud attributes. For example, a given cloud service may be associated with a price, a performance, a time that the offered cloud service will be executed, and/or other cloud attribute. Purchase agent 138 may rank the sets of one or more cloud services with respect to one another based on their respective cloud attributes. … purchase agent 138 may rank sets of cloud services by performance and price. Purchase agent 138 may determine whether a customer has specified any weights for the cloud attributes. For example, the customer may specify that performance should be weighted 1.2 times higher than price (e.g., the customer values performance over price). Other expressions of weights may be used as well. If the customer has weighted any of the cloud attributes, purchase agent 138 may take the weights into account when ranking the 
Regarding claims 7 and 9 through 13, claims 7 and 9 through 13 recite substantially similar limitations to those of claims 1 through 6 respectively, and are therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claims 7 and 9 through 13 are directed to a system comprising a processor and memory configured to store one or more sequences of instructions which, when executed by the processor, cause the processor to carry out the recited steps. The recited system is disclosed by Modh et al. at paragraph [0024-0025, 0112]: In another embodiment of the present invention, an apparatus comprises a memory and at least one processor coupled to the memory.
Regarding Claims 14 through 18, claims 14 through 18 recite substantially similar limitations to those of claims 1 through 6 respectively, and are therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claims 14 through 18 are directed to a computer program product, comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein, the computer-readable program code adapted to be executed by one or more processors to implement a method.  The recited computer program product is disclosed by Modh et al. at paragraph [0116]:  aspects of the present invention may take the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Modh et al. (US 2014/0280848), in view of Dwarampudi et al. (US 2020/0183794), in view of Stella et al. (US 2015/0363851), and in further view of Prahlad et al. (US 2010/0332401).
Regarding Amended Claim 8, Although Dwarampudi et al.  et al. discloses that retention parameters can specify how long secondary copies will be kept (Dwarampudi et al. [para.0212, 0217-0225]), Modh et al., Dwarampudi et al., and Stella et al. combined fail to disclose the system wherein the processor further carries out the steps of: issuing commands, via the migration module to the particular cloud storage provider, to set storage configuration parameters of the particular cloud storage provider, the storage configuration parameters comprising a data retention duration. Prahlad et al. discloses these limitations. (… a storage policy may indicate that certain data is to be stored in the storage device 115, retained for a specified period of time before being aged to another tier of secondary storage, copied to the storage device 115 using a specified number of data streams, etc. Prahlad [para. 0066-0067]. … The data agent 195 may be a software module or part of a software module that is generally responsible for storage operations, such as copying, archiving, migrating, and recovering data from client 130 stored in data store 260 or other memory location. Prahlad [para. 0081, 0085]. … Each cloud storage vendor associated with a particular cloud storage site 115A-N utilized by the system may provide an API that has vendor-specific implementation of basic file system calls. Prahlad [para. 0120-0121]).  It would have been obvious to one of ordinary skill in the art of cloud storage migration before the effective filing date of the claimed invention to modify the data storage steps of Modh et al., Dwarampudi et al., and Stella et al. to include the data . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Pandey et al. (US 2019/0163580) - The computing service provider may be a local data center.  The local data center is physically assessable to its owner. The WMS clients keeps snapshot metadata histories of each of the running virtual machines, provides the capability to search, restore and retrieve files in any of the running virtual machines through the snapshot metadata received from the workload management system. 
Chang, V. et al. “A model to compare cloud and non-cloud storage of Big Data,” Future Generation Computer Systems, Vol. 57, pages 56-76 (2016) - Performance comparisons on Cloud and non-Cloud systems, deployed for biomedical scientists, have been conducted to identify improvements of efficiency and performance. Prior to the experiments, network latency, file size and job failures were identified as factors which degrade performance and experiments were conducted to understand their impacts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623